NUMBER 13-12-00156-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                        IN RE LAURA HERNANDEZ FLORES


                       On Petition for Writ of Habeas Corpus.


                                MEMORANDUM OPINION

                  Before Justices Benavides, Vela, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, Laura Hernandez Flores, filed a petition for writ of habeas corpus in the

above cause on March 6, 2012, contending that she is being illegally confined for

contempt. The Court requested and received a response to the petition from the real

parties in interest, Hilario Yebra Arismendi and Maria Antonia Yebra. The Court, having

examined and fully considered the petition for writ of habeas corpus and the response

thereto, is of the opinion that relator has not shown herself entitled to the relief sought.



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM

Delivered and filed the
9th day of March, 2012.




                                           2